CAMPBELL, Justice,
dissenting.
I dissent. The only issue before this Court is raised by Farah’s no evidence point. The State has produced some evidence showing the forfeited currency was derived from the sale and distribution of controlled substances.
The State’s burden was to prove by a preponderance of the evidence that the currency was subject to forfeiture. Tex.Rev. Civ.Stat.Ann. art. 4476-15, § 5.07(b) (Vernon Supp.1986). Thus, the State was required to prove by a preponderance that the currency was derived from the sale or distribution of controlled substances. Henderson v. State, 669 S.W.2d 385, 387 (Tex.App.—San Antonio 1984, no writ); Valles v. State, 646 S.W.2d 636, 638 (Tex.App.—Houston [1st Dist.] 1983, no writ). In attempting to satisfy this burden, the State did not offer any direct evidence of a sale or distribution nor was it required to under the statute. Instead, it produced an abundance of circumstantial evidence linking the currency to illegal drug trafficking. Any ultimate fact may be proved by circumstantial evidence. Farley v. M M Cattle Co., 529 S.W.2d 751, 755 (Tex.1975).
I summarize the facts which constitute some evidence the money was derived from drug trafficking. Nearly all of the evidence discovered in Farah’s apartment was found in a metal vault which contained a walk-in closet and bathroom. Inside the vault, there was a safe where over three grams of cocaine were found alongside 567 one hundred dollar bills. Around the bathroom vanity, the police found (1) approximately 40 grams of cocaine, over half of which was pure cocaine, (2) several jars and vials containing cocaine residue, (3) items associated with cocaine distribution, name*663ly, a funnel, a grinder, and jars of a cutting mixture, and (4) several bottles of Penalty Group I and II drugs. In the walk-in closet, the police found (1) a scale kit, (2) approximately 13 grams of marijuana, (3) numerous other vials containing cocaine residue, (4) a bag containing 300-400 clean, unused vials, and (5) a magazine article entitled, “Cocaine, You Can Bank On It,” which discussed the cocaine business including methods for “laundering” money. Elsewhere in the apartment, the police recovered another scale kit, more marijuana, and more vials. The State also introduced expert testimony which indicated that the cocaine, when reduced to street grade and quantity, would yield over 200 grams of “street quality cocaine” valued in excess of $20,000.
The Court holds that a fact finder could only infer from this evidence that Farah was a user of drugs. It concludes that the evidence only raised a mere suspicion of drug dealings. The majority has misapplied the rules relating to inferences and has invaded the province of the fact finder. It is well established that more than one inference may be drawn from a single fact situation. Walters v. American States Ins. Co., 654 S.W.2d 423, 426 (Tex.1983); Farley v. MM Cattle Co., 529 S.W.2d 751, 757 (Tex.1975). Although inferences drawn from circumstantial evidence may be rebutted, this question is determined by the fact finder unless only one reasonable deduction can be drawn therefrom. Ross v. Green, 135 Tex. 103, 139 S.W.2d 565, 572 (1940). The proponent of such evidence need not disprove all other possible conclusions which could be drawn from the circumstances. Farley, 529 S.W.2d at 755.
From this fact situation, the fact finder could have reasonably inferred that Farah was involved in drug trafficking and that the $56,700 was derived from the sale of controlled substances. The rebuttal testimony, about the renovation of a Mexican hotel, does not present the only possible explanation for accumulating this large quantity of cash. Indeed, one court has held that “from the sheer quantity of currency seized under these circumstances, a court may permissibly infer a connection with illegal narcotics trafficking.” United States v. $364,960.00 in U.S. Currency, 661 F.2d 319, 324 (5th Cir.1981). The fact finder made a “reasonable inferential leap” based on the facts proved in this case. Walters, 654 S.W.2d at 426. The circumstantial evidence relied upon by the trial court has the probative force sufficient to constitute a basis for legal inference that the currency was derived from the sale of cocaine. Therefore, it is the duty and responsibility of this Court to uphold the findings and judgment of the trial court and not to substitute its judgment for that of the trial court. Pool v. Ford Motor Co., 715 S.W.2d 629, 633 (Tex.1986). The Court has held there is no evidence to support the finding of the trial court. Surely, the evidence cited is some evidence.
HILL, C.J., and SPEARS and GONZALEZ, JJ., join in this dissenting opinion.